Case: 20-60934        Document: 00516582389             Page: 1      Date Filed: 12/19/2022




             United States Court of Appeals
                  for the Fifth Circuit                                          United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                December 19, 2022
                                        No. 20-60934                                 Lyle W. Cayce
                                                                                          Clerk

   Thelipananthan Sivalingam,

                                                                                Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                  BIA No. A201 573 050


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
         In this immigration case, the petitioner argues he is entitled to relief
   from removal because the Board of Immigration Appeals erred when it
   evaluated his credibility, denied him a continuance to allow gathering more
   evidence, faulted him for the absence of corroboration of some of his claims,
   and failed to provide a better translator so he could understand the
   proceedings. We conclude there was no error and DENY his petition.



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 20-60934       Document: 00516582389            Page: 2      Date Filed: 12/19/2022




                                       No. 20-60934


              FACTUAL AND PROCEDURAL BACKGROUND
          Thelipananthan Sivalingam, a native and citizen of Sri Lanka, applied
   for asylum and withholding of removal, asserting, as relevant now, that he
   was persecuted on account of his race and political opinion; he also sought
   protection under the Convention Against Torture (“CAT”).
          Sivalingam testified in the hearing about two incidents in which he was
   detained by the “Army CID” 1 and beaten. He asserted his targeting was on
   account of his suspected membership in the Tamil Liberation Tigers, but he
   denied being a member. Sivalingam received medical treatment for the
   injuries suffered during his detentions. Sivalingam’s assertions included that
   he had a well-founded fear of a “pattern or practice of persecution” because
   he is a Tamil. He also claimed that he would face persecution on account of
   imputed political opinion as a failed asylum seeker.
          The immigration judge (IJ) determined that, under the totality of the
   circumstances, Sivalingam was not a credible witness. The IJ based her
   credibility finding on Sivalingam’s evasive, incomplete answers to questions
   and his demeanor; the IJ also identified a specific inconsistency in
   Sivalingam’s account. Further, the IJ faulted Sivalingam for failing to
   provide corroborating evidence of his claim, such as records of his medical
   treatments.
          Based on the adverse credibility determination, as well as on a
   determination that the alleged harms did not rise to the level of persecution,
   the IJ determined that Sivalingam did not establish past persecution. The IJ



          1
            In another case in which an alien claimed persecution in Sri Lanka and was
   represented by the same attorney who represents Sivalingam, this court’s opinion stated
   that “CID” stands for the Criminal Investigation Department of the Sri Lanka Police.
   Arulnanthy v. Garland, 17 F.4th 586, 590 (5th Cir. 2021).




                                             2
Case: 20-60934     Document: 00516582389          Page: 3   Date Filed: 12/19/2022




                                   No. 20-60934


   also determined that Sivalingam did not establish a well-founded fear of
   future persecution based on a protected ground. The IJ denied asylum and
   withholding of removal.
          The IJ denied CAT protection based in part on the adverse credibility
   finding, but the IJ also determined that Sivalingam would not be entitled to
   CAT protection even if his testimony were credible.
          On appeal, the Board of Immigration Appeals (BIA) determined the
   IJ did not clearly err in making an adverse credibility determination, citing
   the inconsistency in Sivalingam’s account and the IJ’s observations that he
   was evasive in answering questions. The BIA rejected arguments that any
   evasiveness was due to problems with the telephonic interpretation and that
   these problems violated his due process rights. The BIA also mentioned
   Sivalingam’s failure to provide corroborating evidence. The BIA affirmed
   the IJ’s denial of asylum, withholding of removal, and relief under CAT. The
   BIA also held that the IJ did not abuse her discretion in denying a
   continuance.
                                 DISCUSSION
          Where, as here, “the BIA affirms the immigration judge and relies on
   the reasons set forth in the immigration judge’s decision, this court reviews
   the decision of the immigration judge as well as the decision of the BIA.”
   Ahmed v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). “Factual findings are
   reviewed for substantial evidence, and constitutional claims and questions of
   law are reviewed de novo.” Tibakweitira v. Wilkinson, 986 F.3d 905, 910 (5th
   Cir. 2021). The substantial evidence standard is deferential, meaning that
   “administrative findings of fact are conclusive unless any reasonable
   adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. §
   1252(b)(4)(B); see I.N.S. v. Elias-Zacarias, 502 U.S. 478, 483–84 (1992).
          We now review each of Sivalingam’s arguments.




                                         3
Case: 20-60934      Document: 00516582389          Page: 4   Date Filed: 12/19/2022




                                    No. 20-60934


          I.     Asylum claim
          Sivalingam first argues that the IJ and BIA erred by denying his asylum
   claim based on the adverse credibility determination. He asserts that his
   status as a failed asylum seeker is unaffected by the credibility finding, and
   also mentions his Tamil ethnicity — and his ethnicity in conjunction with his
   status as a failed asylum seeker — as other possible bases to support his
   asylum claim. To qualify for asylum, an individual must establish either past
   “persecution or a well-founded fear of persecution” in the future. 8 U.S.C.
   § 1101(a)(42); 8 C.F.R. § 208.13(b).
          As to past persecution, the IJ determined that Sivalingam’s testimony
   should be given “little weight due to the adverse credibility finding.” Even
   considering that testimony, though, the IJ concluded Sivalingam’s accounts
   of injuries and detention at the hands of the CID did not “rise to the level of
   persecution.” Sivalingam does not challenge the IJ’s adverse credibility
   determination. The IJ’s findings as to past persecution, and the BIA’s
   affirmance, are well-supported by the evidence and were not in error.
          As to fear of persecution, the IJ determined Sivalingam’s testimony
   and general country conditions evidence did not establish that he would be
   persecuted either as a suspected member of the Tamil Liberation Tigers or
   for his Tamil ethnicity. The IJ also found that Sivalingam could relocate
   within Sri Lanka to avoid persecution.
          The IJ also analyzed Sivalingam’s request for asylum based on being a
   failed asylum seeker. The IJ acknowledged that there was “evidence people
   who left the country illegally or to seek asylum may face persecution or
   harm” but then determined that there was not sufficient evidence to show
   this applied to Sivalingam. That was because the evidence did not show he
   had departed Sri Lanka without authorization. The IJ concluded that




                                          4
Case: 20-60934      Document: 00516582389          Page: 5   Date Filed: 12/19/2022




                                    No. 20-60934


   Sivalingam failed to establish he would be persecuted in the future “for his
   race, [particular social group], or imputed political opinion.”
          These findings do not compel the conclusion that Sivalingam would
   be subject to future persecution. See Elias-Zacarias, 502 U.S. at 483–84.
   Moreover, to establish future persecution, Sivalingam needed to
   “demonstrat[e] a subjective fear of persecution that is also objectively
   reasonable.” Dayo v. Holder, 687 F.3d 653, 658 (5th Cir. 2012). The IJ’s
   broad adverse credibility determination, however, makes it impossible for
   Sivalingam to establish that he has a subjective fear of future persecution,
   because “[i]f none of [a petitioner’s] testimony is taken as credible, then he
   [can]not establish a subjective fear of persecution.” Arulnanthy v. Garland, 17
   F.4th 586, 597 (5th Cir. 2021) (emphasis in original). Sivalingam therefore
   cannot show error in the denial of his asylum claim.
          “Because the asylum standard is more lenient than the standard for
   withholding of removal,” his failure to establish the requisite “well-founded
   fear for asylum eligibility” forecloses his claim for withholding of removal.
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          II.    Convention Against Torture claim
          Sivalingam argues that the BIA erred by denying his CAT claim solely
   based on the adverse credibility finding. As he did with his asylum claim, he
   asserts that his status as a failed asylum seeker is an objective fact that is
   unaffected by the adverse credibility finding, and he also mentions his Tamil
   ethnicity in conjunction with his status as a failed asylum seeker as other
   possible bases to support his CAT claim.
          Neither the IJ nor the BIA treated Sivalingam’s credibility as
   dispositive. In evaluating the CAT claim, the IJ found that Sivalingam’s
   country conditions evidence about the persecution of Tamils was not enough
   to establish he would “more likely than not” be tortured upon return. In




                                          5
Case: 20-60934      Document: 00516582389          Page: 6   Date Filed: 12/19/2022




                                    No. 20-60934


   addition, the IJ found that even if Sivalingam were found credible, his
   testimony did not show “the requisite level of harm for a grant of protection
   under the CAT.” The IJ also addressed Sivalingam’s status as a failed
   asylum seeker and concluded he had failed to establish he would be tortured
   as a returning asylum seeker.
          The BIA, too, did not rely solely on an adverse credibility
   determination to affirm the IJ’s order. The BIA explained that Sivalingam
   had “not articulated how the documents in the record independently
   establish a claim for relief in the face of his lack of credible testimony.” It
   then cited Ghotra v. Whitaker, 912 F.3d 284, 290 (5th Cir. 2019), which had
   concluded that documentary evidence, including “background reports on
   country conditions,” did not corroborate his testimony or independently
   support his claims. We interpret the BIA’s citing of Ghotra as informing that
   the same failure existed here. The BIA concluded that Sivalingam had not,
   leaving aside his not-credible testimony, provided “sufficient corroborating
   evidence to independently meet [his] burden of proof.”
          In sum, both the BIA and the IJ reviewed Sivalingam’s evidence,
   including country conditions evidence, and determined that Sivalingam is
   not entitled to CAT relief. Consideration of the record does not compel
   another conclusion. See Garcia v. Garland, 28 F.4th 644, 648 (5th Cir. 2022).
   Thus, Sivalingam fails to show error in the denial of his CAT claim.
          III.   Motion for continuance
          At a hearing in February 2020, the IJ refused to admit documents that
   Sivalingam had filed after the deadline for submission of evidence. Relatedly,
   the IJ denied Sivalingam’s motion for a continuance so that the late-filed
   documentary evidence could be considered.
          Sivalingam challenges the refusal to grant a continuance. Among the
   documents he wanted to admit were his mother’s affidavit, which the IJ




                                          6
Case: 20-60934      Document: 00516582389           Page: 7    Date Filed: 12/19/2022




                                     No. 20-60934


   refused to accept because it was filed after the deadline. An IJ “may grant a
   motion for continuance for good cause shown.” 8 C.F.R. § 1003.29. We
   review the IJ’s denial of a continuance for abuse of discretion. Ali v. Gonzales,
   440 F.3d 678, 680 (5th Cir. 2006).
          Sivalingam contends the IJ’s analysis of the request for a continuance
   was fatally flawed; he also asserts the BIA should have analyzed his request
   for a continuance by using a four-part test from the Ninth Circuit. We do not
   consider another circuit’s test because we have our own. “Neither the BIA
   nor the IJ abuses its discretion so long as [the decision] is not capricious,
   racially invidious, utterly without foundation in the evidence, or otherwise so
   aberrational that it is arbitrary rather than the result of any perceptible
   rational approach.” Galvez-Vergara v. Gonzales, 484 F.3d 798, 801 (5th Cir.
   2007) (quotation marks and citation omitted).
          Here, the BIA correctly determined that Sivalingam did not explain in
   his brief why he failed to submit the documentary evidence to the
   immigration court in a timely manner. Sivalingam’s contention that he did
   not provide an explanation to the BIA because the BIA is not a factfinding
   body is no justification, as he likewise offered no explanation to the IJ for the
   tardy filing. Thus, Sivalingam has not demonstrated an abuse of discretion.
   His challenge to the denial of a continuance fails.
          IV.    Corroboration
          Sivalingam next asserts that the BIA erred in its analysis pertaining to
   his failure to provide corroborating evidence. The BIA explained that the IJ
   identified “several documents not included in the record that she believed
   the respondent could have obtained, such as medical records or proof from
   his family that the Sri Lankan military continues to look for the respondent.”
   Sivalingam argues that the IJ and BIA should not have expected him to
   provide corroborating evidence because the record demonstrates such




                                          7
Case: 20-60934      Document: 00516582389          Page: 8    Date Filed: 12/19/2022




                                    No. 20-60934


   evidence is either nonexistent or unavailable. He also emphasizes that his
   mother’s affidavit, which was among the late-filed evidence the IJ refused to
   accept, establishes that the Sri Lankan armed forces continued to look for
   him after he left the country.
          “[T]he IJ may require the submission of reasonably available evidence
   corroborating a claim for relief from removal,” regardless of the credibility of
   the alien’s testimony. Avelar-Oliva v. Barr, 954 F.3d 757, 764 (5th Cir. 2020).
   Here, although Sivalingam testified that the medical clinic he visited for
   treatment in Sri Lanka did not provide him written documentation of his
   visits, the agency’s adverse credibility determination indicates that his
   testimony as to the lack of documentation was not credible. “[U]nless the IJ
   or the BIA specify otherwise, an adverse credibility finding operates as a
   blanket rejection of every piece of testimony the applicant has offered.”
   Arulnanthy, 17 F.4th at 596 (emphasis in original). Further, the record shows
   that corroboration was available from Sivalingam’s mother, but for
   unexplained reasons he did not provide evidence from his mother in a timely
   manner. Of some relevance, Sivalingam was served with the notice to appear
   on September 5, 2019, then had until February 11, 2020, to submit evidence.
   He “has not shown that the record compels the conclusion that corroborating
   evidence . . . was unavailable.” Avelar-Oliva, 954 F.3d at 769.
          V.     Due process
          Finally, Sivalingam asserts that his constitutional right to due process
   was violated by the existence of auditory and translation problems during his
   merits hearing. To prevail on a due process claim, an alien must show
   “substantial prejudice.” Toscano-Gil v. Trominski, 210 F.3d 470, 473 (5th
   Cir. 2000).
          Sivalingam appeared before the IJ by video conference, while the
   interpreter participated in the hearing telephonically from a different




                                          8
Case: 20-60934     Document: 00516582389          Page: 9    Date Filed: 12/19/2022




                                   No. 20-60934


   location. At many points in the hearing, Sivalingam expressed difficulty in
   understanding the interpreter, or the interpreter indicated that Sivalingam
   could not understand what was being said by participants in the hearing.
   Additionally, at one point, the interpreter began coughing.
          Sivalingam contends that the difficulties with the interpretation
   service amounted to a violation of his due process rights. The record reflects
   that, when there was a difficulty in understanding, the question or answer
   was repeated; further, the interpreter was given a chance to recover from his
   coughing spell before the hearing proceeded. There was no due process
   violation.
          The petition for review is DENIED.




                                         9